EXHIBIT 10.1

 

INTELLECTUAL PROPERTY PURCHASE AND STOCK REPURCHASE AGREEMENT

 

This Intellectual Property Purchase and Stock Repurchase Agreement (this
“Agreement”) is made and entered into this 9th day of February, 2018 (the
"Effective Date"), by and among Stony Hill Corp., a Nevada corporation (the
“Company”), Damian Marley (“Marley”), and Daniel Dalton (“Dalton”). The Company,
Marley and Dalton are sometimes collectively referred to herein as the
“Parties.”

 

RECITALS

 

WHEREAS, Marley was appointed a director of the Company on October 3, 2016,
served as President and Chief Executive Officer of the Company from October 3,
2016, until February 10, 2017, and is the holder of 3,150,000 shares of common
stock of the Company, represented by Company stock certificate number 78 (the
“Marley Shares”).

 

WHEREAS, Dalton was appointed Treasurer on October 3, 2016, and is the holder of
2,250,000 shares of common stock of the Company, represented by Company stock
certificate number 79 (the “Dalton Shares”).

 

WHEREAS, Company has acknowledged that it has no right, title, or interest in
any to the Marley name, image, likeness or publicity rights ("Publicity Rights")
and Marley desires that the Company transfer any rights it may have in and to
the trademark STONY HILL as filed by the Company and certain related marks and
tradenames and that the Company repurchase the Marley Shares, in exchange for
Marley’s resignation, the mutual release between Marley and the Company and the
Company’s indemnification of Marley set forth below.

 

WHEREAS, Dalton desires that the Company repurchase the Dalton Shares, in
exchange for Dalton’s resignation, the mutual release between Dalton and the
Company and the Company’s indemnification of Dalton set forth below.

 

AGREEMENT

 

In consideration of the foregoing recitals and for other good and valuable
consideration, the parties hereby agree as follows:

 

1. Definitions: For purposes of this Agreement, the following terms have the
meanings specified or referred to, as follows:

 

“IP Assets” shall have the meaning set forth in the Intellectual Property
Assignment Agreement attached as Schedule A hereto.

 



  1

   



 

“Encumbrance” shall mean any charge, claim, community property interest,
condition, equitable interest, lien, mortgage, option, pledge, security
interest, right of first refusal, or restriction of any kind, including any
restriction on use, voting, transfer, receipt of income, or exercise of any
other attribute of ownership.

 

“Publicity Rights” shall not include any use of Marely’s name as required by
law, including but not limited to the Company making disclosures using Marley’s
name in its reports and other filings with the United States Securities and
Exchange Commission and to regulators.

 

2. Purchase and Sale IP Assets. Upon the terms and subject to the conditions set
forth in this Agreement, effective as of the Effective Date of this Agreement,
the Company shall, in consideration of the mutual release set forth in Section 5
and Marley’s sale, transfer and assignment to the Company of the Marley Shares,
free and clear of any Encumbrance, pay to Marley $50,000 and pursuant to the
Intellectual Property Assignment Agreement attached hereto as Schedule A and
transfer to Marley all of the Company’s right, title, and interest in and to the
IP Assets free and clear of any Encumbrance.

 

3. Purchase of Dalton Shares: Upon the terms and subject to the conditions set
forth in this Agreement, the Company shall, in consideration of the mutual
release set forth in Section 5 and Dalton’s sale, transfer and assignment to the
Company of all of Dalton’s right, title, and interest in and to the Dalton
Shares, free and clear of any Encumbrance, pay to Dalton $50,000.

 

4. Resignations; Termination of Agreements.

 



 

a. Marley resigns as a director of, and from all other offices and positions in,
the Company as of the Effective Date. Except for this Agreement Marley and
Company agree that any agreement, arrangement or understanding Marley and
Company had with each other is terminated.

 

 

 

 

b. Dalton resigns as Treasurer and from all other offices and positions in the
Company as of the Effective Date. Except for this Agreement, Dalton and Company
agree that any agreement, arrangement or understanding Dalton and Company had
with each other is terminated.



 



  2

   



 

5. Mutual Release and Indemnification

 



 

a. The Company (including its officers, directors, employees, investors,
attorneys, agents and representatives), along with each of their respective
successors, assigns and related entities and persons (collectively, the “Company
Releasors”), hereby irrevocably and unconditionally waives, releases and forever
discharges each of Marley and Dalton, and each of their respective present,
former and future (as to each of the following) affiliates, employees, partners,
partnerships, agents, attorneys, advisors, auditors, accountants, insurers,
financers, fiduciaries, consultants, representatives, predecessors, estates,
heirs, executors, trusts, trustees, administrators, successors and assigns, to
and from any and all claims, grievances, actions, causes of action, rights,
demands, damages, liabilities, obligations, promises, controversies, accountings
and expenses of whatsoever nature and kind, whether known or unknown, which the
Company Releasors now own or hold, or at any time heretofore owned or held, by
reason of any act, matter, cause or thing from the beginning of time to the
present. Subject to any limitations provided by California state or federal law,
Company shall indemnify Marley and Dalton if either is made a party to or
threatened to be made a party to, or otherwise involved in, any proceeding
brought by Company shareholders, agents, or third parties, including but not
limited to individuals who consume product distributed by Company at any time,
by reason of the fact that Marley or Dalton were officers or directors of
Company. This indemnification shall apply to and against all expenses, attorney
fees, costs, judgments, fines, settlements and other amounts actually and
reasonably incurred by Marley and Dalton in connection with the defense or
settlement of the proceeding.



  



 

b. Marley, on behalf of himself and each of his respective successors, assigns,
heirs, estates, executors, trusts, trustees, administrators, attorneys, agents,
representatives, accountants, insurers, fiduciaries, and consultants
(collectively, the “Marley Releasors”), hereby irrevocably and unconditionally
waives, releases and forever discharges the Company, and each of the Company’s
respective present, former and future (as to each of the following) affiliates,
employees, partners, partnerships, agents, attorneys, advisors, auditors,
accountants, insurers, financers, fiduciaries, consultants, representatives,
predecessors, estates, heirs, executors, trusts, trustees, administrators,
successors and assigns, to and from any and all claims, grievances, actions,
causes of action, rights, demands, damages, liabilities, obligations, promises,
controversies, accountings and expenses of whatsoever nature and kind, whether
known or unknown, which the Marley Releasors now own or hold, or at any time
heretofore owned or held, by reason of any act, matter, cause or thing from the
beginning of time to the present, except for Marley’s rights to indemnification
pursuant to Section 5(a) above.

 

 

 

 

c. Dalton, on behalf of himself and each of his respective successors, assigns,
heirs, estates, executors, trusts, trustees, administrators, attorneys, agents,
representatives, accountants, insurers, fiduciaries, and consultants
(collectively, the “Dalton Releasors”), hereby irrevocably and unconditionally
waives, releases and forever discharges the Company, and each of the Company’s
respective present, former and future (as to each of the following) affiliates,
employees, partners, partnerships, agents, attorneys, advisors, auditors,
accountants, insurers, financers, fiduciaries, consultants, representatives,
predecessors, estates, heirs, executors, trusts, trustees, administrators,
successors and assigns, to and from any and all claims, grievances, actions,
causes of action, rights, demands, damages, liabilities, obligations, promises,
controversies, accountings and expenses of whatsoever nature and kind, whether
known or unknown, which the Dalton Releasors now own or hold, or at any time
heretofore owned or held, by reason of any act, matter, cause or thing from the
beginning of time to the present, except for Dalton’s rights to indemnification
pursuant to Section 5(a) above.

 

 

 

 

d. In addition, the Parties expressly waive and relinquish, to the fullest
extent permitted by law, the provisions, rights, and benefits of Section 1542 of
the California Civil Code, which provides:



 



  3

   



  

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR;

 

and any and all provisions, rights, and benefits of any similar, comparable, or
equivalent state, federal, or other law, rule, or regulation or the common law
or equity. The Parties fully understand that the facts upon which this Agreement
is executed may hereafter be other than or different from the facts the Parties
and their counsel now believe to be true and expressly accept and assume the
risk of such possible difference in facts and agree that this Agreement shall
remain effective notwithstanding any such difference in facts. The Parties
acknowledge and agree that this waiver is an essential and material term of this
release and the settlement that underlies it and that without such waiver the
terms of this Agreement would not have been accepted.

 

6. Non-Disparagement. The Parties agree that each shall not at any time make,
publish or communicate to any person or entity or in any public forum any
defamatory, maliciously false, or disparaging remarks, comments or statements
concerning any other party or such party’s businesses, or any of such party’s
employees, officers or directors, and its existing and prospective customers,
suppliers, investors, and other associated third parties, now or in the future.
This Section does not, in any way, restrict or impede a party from exercising
protected rights, including under the National Labor Relations Act or the
federal securities laws, including the Dodd-Frank Act, to the extent such rights
cannot be waived by agreement or from complying with applicable law or
regulation or valid order of court of competent jurisdiction or an authorized
government agency, provided that such compliance does not exceed that required
by the law, regulation or order.

 

7. Representations and Warranties of the Company. The Company hereby represents
to Marley and/or Dalton, as the case may be, and warrants as follows:

 

7.1 Authority. The Company has the right and authority to enter into this
Agreement and to carry out its obligations hereunder.

 



  4

   



 

7.2 Title and Contest. The Company has good and marketable title to the IP
Assets. The IP Assets are free and clear of all Encumbrances. There are no
actions, suits, claims or proceedings threatened, pending or in progress on the
part of the IP Assets and the Company has not received notice of (and the
Company is not aware of any facts or circumstances which could reasonably be
expected to give rise to) any other actions, suits, investigations, claims or
proceedings threatened, pending or in progress relating in any way to the IP
Assets. There are no existing contracts, agreements, options, commitments,
proposals, bids, offers, or rights with, to, or in any person to acquire any of
the IP Assets and any preexisting contracts, agreements, options or commitments
with Company in connection with the IP Assets have been terminated in their
entirety. The IP Assets listed in the Intellectual Property Assignment Agreement
in Schedule A represent all IP Assets owned or used by the Company in connection
with the Stony Hill trademark. Schedule 2 includes (i) all usernames and
passwords granting unlimited and unrestricted access relating to the management,
custody and control of the domain names listed on Schedule 2 or the like hosted
or otherwise made available through GoDaddy or any other domain or hosting
service provider account in the Company’s custody and control; and (ii) all
usernames and passwords associated with the management, custody and control of
the social media accounts listed on Schedule 2. Notwithstanding the foregoing,
to avoid confusion, Marley and Dalton agree not to use the domain,
www.stonyhillcorp.com,. Company warrants and represents that
www.stonyhillcorp.com will not be used in breach of this Agreement and will be
made nonoperational as of the License Termination Date (defined below).

 

7.3 Existing Licenses. No rights or licenses have been granted that provide any
third party any right, title interest or license in and to the IP Assets.

 

7.4 Restrictions on Rights. Marley will not be subject to any covenant not to
sue or similar restrictions on its enforcement or enjoyment of the IP Assets as
a result of the transactions contemplated in this Agreement, or any prior
transaction related to the IP Assets.

 

7.5 Conduct. To the Company’s knowledge, none of the Company or its affiliates
or representatives has engaged in any conduct, or omitted to perform any
necessary act, the result of which would invalidate any of the IP Assets or
hinder their enforcement.

 

7.6 Enforcement. The Company has not put a third party on notice of actual or
potential infringement of any of the IP Assets or considered enforcement
action(s) with respect to any of the IP Assets.

 

7.7 Fees. All maintenance fees, annuities, and the like due on the IP Assets
have been timely paid through the Effective Date.

 



  5

   



 

7.8 Use of IP Assets. Subject to Section 11 herein, immediately following the
full execution of this Agreement, Company shall cease all use of the IP Assets
and Publicity Rights and agrees not to issue any press releases that include or
make reference to the Publicity Rights or adopt, use, or attempt to register any
trademarks, service marks, domain names or social media accounts containing or
consisting of the IP Assets, or any terms confusingly similar thereto. In
addition, as of the Effective date, the Company represents and warrants that all
product packaging, designs and the like using the IP Assets have been destroyed;
provided, however, the Company shall continue holding title to and using its
packaging and designs without using the IP Assets.

 

7.9 Validity and Enforceability. To the Company’s knowledge, the IP Assets have
never been found invalid or unenforceable for any reason in any administrative,
arbitration, judicial or other proceeding, and the Company has not received any
notice or information of any kind from any source suggesting that the IP Assets
may be invalid or unenforceable.

 

8. Representations and Warranties of Marley and Dalton. Each of Marley and
Dalton represents to the Company and warrants as follows:

 

8.1 Authority. Each of Marley and Dalton has the right and authority to enter
into this Agreement and to carry out their respective obligations hereunder.

 

8.2 Marley Shares. Marley has good and marketable title to the Marley Shares.
The Marley Shares are free and clear of all Encumbrances. There are no actions,
suits, claims or proceedings threatened, pending or in progress on the part of
the Marley Shares and Marley has not received notice of (and Marley is not aware
of any facts or circumstances which could reasonably be expected to give rise
to) any other actions, suits, investigations, claims or proceedings threatened,
pending or in progress relating in any way to the Marley Shares. There are no
existing contracts, agreements, options, commitments, proposals, bids, offers,
or rights with, to, or in any person to acquire any of the Marley Shares.

 

8.3 Dalton Shares. Dalton has good and marketable title to the Dalton Shares.
The Dalton Shares are free and clear of all Encumbrances. There are no actions,
suits, claims or proceedings threatened, pending or in progress on the part of
the Dalton Shares and Dalton has not received notice of (and Dalton is not aware
of any facts or circumstances which could reasonably be expected to give rise
to) any other actions, suits, investigations, claims or proceedings threatened,
pending or in progress relating in any way to the Dalton Shares. There are no
existing contracts, agreements, options, commitments, proposals, bids, offers,
or rights with, to, or in any person to acquire any of the Dalton Shares.

 



  6

   



 

9. Further Assurances; Time. At the reasonable request of the other and without
demanding further consideration from the other, each of the Parties agree to
execute and deliver such other instruments, including but not limited to the
Intellectual Property Assignment attached as Schedule A hereto, and do and
perform such other acts and things as may be reasonably necessary for effecting
completely the consummation of the transactions under this Agreement, including
but not limited to, the transfer of ownership in and to the IP Assets, the
Marley Shares and the Dalton Shares, as contemplated hereby, including without
limitation execution, acknowledgment and recordation of other such papers, and
using all reasonable best efforts to obtain the same from any third parties, as
necessary or desirable for fully perfecting and conveying unto the other, the
benefit of the transfer of ownership in and to the IP Assets, the Marley Shares
and the Dalton Shares, as contemplated by this Agreement. If, at any time after
the Effective Date, Marley finds evidence of use of the IP Assets by the Company
on the Company’s packaging and designs for sale or otherwise, he shall have the
right and authority to seize such packaging without interference from Company.

 

10. Effectiveness of Representations and Warranties. The Parties’
representations and warranties contained in this Agreement shall be true and
correct, and with the same effect, as though such representations and warranties
had been made, on and as of the date that the transactions contemplated by this
Agreement are completed.

 

11. Limited License to Use Name; Disclosure. Marley and Dalton acknowledge that
the Company must, and the Company shall, amend its Articles of Incorporation,
obtain the approval of the Financial Industry Regulatory Authority, and file
preliminary and definitive Information Statements on Securities and Exchange
Commission (“SEC”) Schedule 14C or Proxy Statements on Securities and Exchange
Commission Schedule 14A (which will take a minimum of 30 days from the filing of
a preliminary version of either document with the SEC), obtain a new CUSIP
number for its shares of common stock from CUSIP Global Services, and obtain
approval from the Depository Trust Company in order to change its name from
Stony Hill Corp. to a different name (all such obligations of the Company, the
“Name Change Obligations”). The Company shall have a license and continuing
right (such license and continuing right, the “License”) to use the names “Stony
Hill Corp.” and “Stony Hill” solely for the purposes outlined in this Paragraph
11 until it completes the Name Change Obligations; provided, however, the
License shall terminate on the earlier of (i) the date the Company completes the
Name Change Obligations and (ii) April 19, 2018 (the “License Termination
Date”). For clarity, the License prohibits the Company from, at any time
following the effective date of this Agreement, marketing, commercializing,
advertising, selling, or otherwise entering into any agreements for the same,
any product using the name “Stony Hill Corp.,” “Stony Hill” or any similar or
related name The Company acknowledges that time is of the essence with respect
to its completion of the Name Change Obligations and shall immediately following
the full execution of this Agreement use its best efforts to complete the Name
Change Obligations as soon as possible but no later than the License Termination
Date. Marley and Dalton, or any person or entity they control, will not market
or sell any products using the name “Stony Hill” that are the same or similar as
the Company’s products until the License Termination Date.

 

12. No Liability. This Agreement shall not be construed as an admission of
liability by any party.

 



  7

   



 

13. Warranty Against Assignment. The Parties represent and warrant to each other
that they have not and will not encumber, assign or transfer or purport to
encumber, assign or transfer, in whole or in part, to any person, firm or
corporation whatsoever, any claim, debt, liability, demand, obligation, cost,
expense, damage, action or cause of action herein released or settled.

 

14. Breach and Enforcement. A breach of any of the terms of this Agreement shall
entitle the aggrieved party to sue for breach of this Agreement. In the event it
is necessary for any party or their authorized representative, successor or
assign to institute suit for breach of this Agreement, the prevailing party in
such suit or proceeding shall be entitled to recovery of its reasonable costs
and attorneys’ fees, in addition to damages and equitable relief arising from
the breach.

 

15. Voluntary Agreement. The Parties have read this Agreement, have had the
benefit of counsel and freely and voluntarily enter into this Agreement.

 

16. Complete Agreement. This Agreement represents and contains the entire
understanding between the parties in connection with the subject matter of this
Agreement. It is expressly acknowledged and recognized by the parties to this
Agreement that there are no oral agreements, understandings or representations
between the parties other than those contained in this document, and any such
prior agreements are specifically terminated.

 

17. Amendment and Waiver; Assignment. Neither this Agreement nor any of the
provisions herein may be changed, altered, waived, discharged or terminated,
except by an instrument in writing signed by the party against whom enforcement
of the change, waiver, discharge or termination is sought. This Agreement may
not be assigned without the written consent of the parties to this Agreement.

 

18. Counterparts. This Agreement may be executed in any number of counterparts
by original signature, facsimile or scanned e-mail attachment, all of which
together shall constitute one Agreement, and any party hereto may execute this
Agreement by executing any such counterpart.

 

19. Headings. Headings contained in this Agreement are for reference purposes
only, and shall not affect in any way the meaning or interpretation of this
Agreement.

 

20. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware without regard to choice of law
principles. The parties hereto each consent to the jurisdiction of the courts of
the state of California, county of Los Angeles and to the federal courts located
in the county of Los Angeles, State of California.

 

[signature page follows]

 



  8

   



 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

 

STONY HILL CORP.

 

 

 

 

 

By:

/s/ John Brady

 

 

Name:

John Brady

 

 

Title:

Secretary

 

 

 

 

 

 

 

/s/ Damian Marley

 

 

 

Damian Marley, individually

 

 

 

 

 

 

 

/s/ Daniel Dalton

 

 

 

Daniel Dalton, individually

 

 

 



9



 